Exhibit 10.1

 

EXECUTION VERSION

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT dated as of April 30, 2015 (the
“Agreement”) is entered into among GFI GROUP INC., a Delaware corporation
(“GFI”), GFI HOLDINGS LIMITED, a company incorporated under the laws of England
and Wales (the “Foreign Borrower”; together with GFI, the “Borrowers”), the
Guarantors, the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”). All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Second Amended and Restated Credit Agreement dated as
of December 20, 2010 (as amended by that certain First Amendment to Credit
Agreement and Consent dated as of March 6, 2013, that certain Second Amendment
to Credit Agreement dated as of July 28, 2014, that certain Third Amendment to
Credit Agreement dated as of February 27, 2015 and as further amended or
modified from time to time prior to the date hereof, the “Credit Agreement”);
and

 

WHEREAS, the Borrowers have requested and the Required Lenders have agreed to
amend certain terms of the Credit Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Amendment to the Credit Agreement.
 Section 8.11(a) of the Credit Agreement is hereby amended to read in its
entirety as follows:

 

(a)                                 Consolidated Capital.  Permit Consolidated
Capital at any time to be less than $215,000,000; provided that such minimum
amount shall be increased at the end of each fiscal quarter of GFI, commencing
with the fiscal quarter ending June 30, 2015, on a cumulative basis by an amount
equal to 35% of Consolidated Net Income (to the extent positive) for such
period; provided, further, that, notwithstanding the foregoing, in no event
shall Consolidated Capital be required to be greater than $450,000,000 under
this Section 8.11(a).

 

2.                                      Conditions Precedent.  This Agreement
shall be effective upon receipt by the Administrative Agent of counterparts of
this Agreement duly executed by the Borrowers, the Guarantors and the Required
Lenders.

 

3.                                      Miscellaneous.

 

(a)                                 The Credit Agreement, and the obligations of
the Loan Parties thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms.

 

(b)                                 Each Guarantor (i) acknowledges and consents
to all of the terms and conditions of this Agreement, (ii) affirms all of its
obligations under the Loan Documents and (iii) agrees that this Agreement and
all documents executed in connection herewith do not operate to reduce or
discharge its obligations under the Credit Agreement or the other Loan
Documents.

 

--------------------------------------------------------------------------------


 

(c)                                  The Borrowers and the Guarantors hereby
represent and warrant as follows:

 

(i)                                     Each Loan Party has taken all necessary
action to authorize the execution, delivery and performance of this Agreement.

 

(ii)                                  This Agreement has been duly executed and
delivered by the Loan Parties and constitutes each of the Loan Parties’ legal,
valid and binding obligations, enforceable against it in accordance with its
terms, except as such enforceability may be subject to (A) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (B) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

 

(iii)                               No consent, approval, authorization or order
of, or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by any Loan Party of this Agreement other than those which have
been obtained and are in full force and effect.

 

(iv)                              The representations and warranties of the Loan
Parties set forth in Article VI of the Credit Agreement and in each other Loan
Document are true and correct in all material respects as of the date hereof
with the same effect as if made on and as of the date hereof, except to the
extent such representations and warranties expressly relate solely to an earlier
date.

 

(v)                                 No event has occurred and is continuing
which constitutes a Default or an Event of Default.

 

(d)                                 This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart of this Agreement by telecopy or other
electronic means shall be effective as an original and shall constitute a
representation that an executed original shall be delivered.

 

(e)            THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

GFI:

GFI GROUP INC.,

 

a Delaware corporation, as a Borrower and, with

respect to the Foreign Obligations, as a Guarantor

 

 

 

 

By:

/s/ James A. Peers

 

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

 

 

 

FOREIGN BORROWER:

GFI HOLDINGS LIMITED,

 

a company incorporated under the

laws of England and Wales

 

 

 

 

By:

/s/ James A. Peers

 

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

 

 

 

DOMESTIC GUARANTORS:

GFI GROUP LLC,

 

a New York limited liability company

 

 

 

 

By:

/s/ James A. Peers

 

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

 

GFINET INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ James A. Peers

 

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

 

GFI MARKETS LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ James A. Peers

 

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

 

FENICS SOFTWARE INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ James A. Peers

 

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

GFI GROUP INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

FOREIGN GUARANTORS:

FENICS LIMITED,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

By:

/s/ James A. Peers

 

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

FENICS SOFTWARE LIMITED,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

By:

/s/ James A. Peers

 

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

GFINET EUROPE LIMITED,

 

a company incorporated under the

laws of England and Wales

 

 

 

By:

/s/ James A. Peers

 

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

GFI TP LTD.,

 

a company incorporated under the

laws of England and Wales

 

 

 

By:

/s/ James A. Peers

 

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

GFI MARKETS LTD.,

 

a company incorporated under the

laws of England and Wales

 

 

 

By:

/s/ James A. Peers

 

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

 

GFI NEWGATE LIMITED,

 

 

a company incorporated under the

 

laws of England and Wales

 

 

 

By:

/s/ James A. Peers

 

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

GFI GROUP INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TRAYPORT, LTD.,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

By:

/s/ James A. Peers

 

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

GFI GROUP INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Shubhashis De

 

 

Name:

 Shubhashis De

 

Title:

Vice President

 

 

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender and an L/C Issuer

 

 

 

By:

/s/ Shubhashis De

 

 

Name:

 Shubhashis De

 

Title:

Vice President

 

 

 

 

 

BANK OF MONTREAL,

as a Lender

 

 

 

By:

Bank of Montreal – Chicago Branch

 

 

 

 

By:

/s/ Nicholas Buckingham

 

 

Name:

 Nicholas Buckingham

 

Title:

Vice President

 

 

 

 

By:

Bank of Montreal – London Branch

 

 

 

 

By:

/s/ Lisa Rodriguez

 

 

Name:

 Lisa Rodriguez

 

Title:

Managing Director

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

 

 

 

By:

/s/ Nick Armstrong

 

 

Name:

 Nick Armstrong

 

Title:

Vice President

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

GFI GROUP INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------